EXHIBIT 10.2

RESIGNATION AGREEMENT

This Agreement by and between Pamela B. Westbrook (“Ms. Westbrook”) a resident
of Sugar Land, Texas, and Cyberonics, Inc. (“Cyberonics” or “Company”), a
Delaware corporation, is made and effective this 19th day of November, 2006
(“Effective Date”).

Whereas, Ms. Westbrook is employed by Cyberonics as Vice President, Finance and
Administration, and Chief Financial Officer pursuant to an Employment Agreement
dated June 15, 2006 and effective through June 1, 2009 (“Employment Agreement”);

Whereas, Cyberonics has granted Ms. Westbrook stock options pursuant to
agreements providing grant dates of October 12, 1998; June 25, 2001; May 14,
2002; June 2, 2003; May 25, 2004; and August 18, 2004 (collectively, “Stock
Option Agreements”);

Whereas, Cyberonics has granted Ms. Westbrook restricted stock pursuant to an
agreement providing a grant date of June 1, 2005 (“Restricted Stock Agreement”);

Whereas, effective immediately, Ms. Westbrook desires voluntarily to resign as
Vice President, Finance and Administration, and Chief Financial Officer and all
other positions she may have with Cyberonics or any affiliated company, and
Cyberonics desires to accept such resignation effective immediately;

Whereas, in connection with Ms. Westbrook’s resignation, the parties desire to
amend and restate their rights and obligations with respect to each other;

Now, therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Ms. Westbrook and Cyberonics agree:

1. To be effective immediately, Ms. Westbrook hereby resigns as Vice President,
Finance and Administration, and Chief Financial Officer and from all other
positions she may hold with Cyberonics or any affiliated company, and Cyberonics
hereby accepts Ms. Westbrook’s resignation from all such positions.

2. Within five (5) business days of the Effective Date of this Agreement,
Cyberonics shall pay Ms. Westbrook in cash three hundred thousand dollars
($300,000).

3. Cyberonics shall cause all stock options previously granted Ms. Westbrook
pursuant to the Stock Option Agreements and all shares of restricted stock
previously granted to Ms. Westbrook pursuant to the Restricted Stock Agreement
which have not previously vested but would have vested during the 12-month
period following the Effective Date had she remained employed immediately to
vest on the Effective Date. All remaining unvested options and unvested
restricted stock shall terminate and be canceled on the Effective Date. All
vested options shall become fully exercisable and all shares of restricted stock
shall become freely tradable, subject to such restrictions, if any, as required
by federal law or regulation or the regulation of any stock exchange. Any
exercise of such options shall be according to the terms and conditions of the
Stock Option Agreements and the stock option plans pursuant to which such
options were granted; provided, however, if the Company and its public
accountants determine that it is required by U.S. Generally Accepted Accounting
Principles that the measurement date for any such options must be modified, the
exercise price for such options shall be adjusted to satisfy the requirements of
the plan(s) with respect to such modified measurement date. Such options shall
remain exercisable through the 90th day after the Effective Date, provided that,
subject to approval of the Board of Directors, Ms. Westbrook shall have no fewer
than thirty (30) days to exercise such options after the Company’s Registration
Statements on Form S-8 for the applicable option plans become effective.

4. If the Company and its public accountants determine that it is required by
U.S. Generally Accepted Accounting Principles to make a restatement in the next
Annual Report on Form 10-K filed with the SEC that would have resulted in
Ms. Westbrook not earning a bonus for any such period, then Ms. Westbrook shall
within five (5) business days of receiving notice of such restatement repay to
Cyberonics that portion of any cash bonus, or tender to Cyberonics the share
certificates for any bonus paid in restricted stock, that would not have been
earned had the restated financial reports been used to calculate such bonus. The
notice for Cyberonics to Ms. Westbrook shall be sent after the restatement is
filed and shall contain a detailed explanation with supporting documentation of
how and why such bonus was recalculated.

5. If Ms. Westbrook elects to continue medical and dental coverage (including
dependent coverage) under Cyberonics’ medical and dental insurance programs
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
Cyberonics shall pay the premium for such coverage until the first annual
anniversary of the Effective Date. Such coverage shall be at the same level of
coverage received by Ms. Westbrook during the last 12 months of her employment.

6. Ms. Westbrook shall receive such benefits as she may have from the
Cyberonics’ pension and welfare benefit plans according to the terms and
conditions of those plans pursuant to any elections made by Ms. Westbrook. In
addition, within five (5) business days of the Effective Date of this Agreement,
Ms. Westbrook shall submit any request for reimbursement of any business
expenses incurred in the course of her duties prior to the Effective Date.
Cyberonics shall promptly review and process any such request.

7. The letter agreement regarding the Advancement of Attorney’s Fees dated
October 12, 2006 between Ms. Westbrook and Cyberonics shall remain in full force
and effect.

8. Sections 7, 8 and 9 of the Employment Agreement shall remain in full force
and effect.

9. Except as expressly set forth herein in Paragraph 8, the Employment Agreement
is superseded and extinguished by this Agreement.

10. On reasonable notice and request of Cyberonics’ General Counsel or such
other person designated by the Board, Ms. Westbrook shall cooperate with
Cyberonics in all matters related to her employment with Cyberonics or the
winding up of any pending work and the orderly transfer of such work; any
investigation or inquiry undertaken by Cyberonics, its Board or any committee of
the Board, or any governmental agency or stock exchange including without
limitation the Securities Exchange Commission, the Department of Justice and The
Nasdaq Stock Market, Inc.; and with respect to any litigation or administrative
proceeding against Cyberonics or any employee, officer, or director of
Cyberonics, provided such cooperation as described above is not unduly
burdensome and does not interfere with other employment, her personal affairs or
any previously scheduled employment or business commitment of Ms. Westbrook that
cannot be rescheduled. Ms. Westbrook agrees to use her best efforts to
reschedule any such commitments and Cyberonics agrees that it will use its best
efforts to attempt to minimize the amount of time it may require of Ms.
Westbrook. Cyberonics also agrees to pay Ms. Westbrook her reasonable expenses,
including without limitation, travel, legal, accounting, and other related
expenses.

11. Ms. Westbrook will deliver to Cyberonics within ten (10) business days of
the Effective Date all business records in her possession, custody, or control,
including without limitation all analyses, correspondence, data, or information,
memoranda, notes, records, documents, or other materials (in whatever form
maintained, whether electronic, hard copy or otherwise) composed or received by
Ms. Westbrook, solely or jointly with others, related in any manner to the past,
present, or anticipated business of Cyberonics or any affiliated company and all
property owned by Cyberonics or any affiliated company, provided, however, that
in the event Cyberonics and Ms. Westbrook enter into a consulting agreement to
facilitate Cyberonics’ filing of its Form 10-K for the fiscal year ended
April 28, 2006 and its delinquent Form 10-Q, and any necessary restated
financial statements, Cyberonics may, in its sole discretion, extend the time
for such delivery to and until the termination of any such consulting agreement.
Ms. Westbrook represents and agrees that she has no claim or right, title or
interest in any property designated on Cyberonics’ records as property or assets
of Cyberonics. Ms. Westbrook shall, within ten (10) business days of the
Effective Date, remove all property owned by her from Cyberonics’ premises. This
paragraph does not apply to any personal documents, records, or property of
Ms. Westbrook as well as any documents that are attorney/client privileged
between Ms. Westbrook and her personal counsel or constitute work product of
Ms. Westbrook or her personal counsel.

12. Except as provided herein, Ms. Westbrook does hereby release, acquit, and
discharge Cyberonics, its directors, officers, employees, agents, attorneys, and
representatives, past and present, and Cyberonics does hereby release, acquit
and discharge Ms. Westbrook, from any and all claims and from any and all causes
of action of any kind or character, whether now known or not known, either may
have with respect to bonuses, compensation, expenses, remuneration, salary,
severance or wages payable under her Employment Agreement. The payments or
consideration provided in paragraphs 2 and 3 of this Agreement are in full
satisfaction and compromise of any obligations which Cyberonics may have to
Ms. Westbrook for compensation or payments including without limitation any and
all claims for salary, bonuses, severance, stock, stock options or tax gross-up
payments.

13. Should any provision of this Agreement be held to be invalid or wholly or
partially unenforceable by a final, non-appealable judgment in a court of
competent jurisdiction, such holding shall not invalidate or void the remainder
of this Agreement, and those portions held to be invalid or unenforceable shall
be revised and reduced in scope so as to be valid and enforceable or, if such is
not possible, then such portions shall be deemed to have been wholly excluded
with the same force and effect as if it had never been included herein.

14. The parties understand and agree that the terms of this Agreement are to
compromise doubtful and disputed claims between them, avoid litigation, and buy
peace, and that no statement or consideration herein shall be construed as an
admission of any claim, such admissions being expressly denied.

15. Ms. Westbrook and Cyberonics, its directors, officers, employees,
representatives, attorneys, and agents of Cyberonics shall not make any public
or private statement with respect to each other (including, as to Ms. Westbrook,
any statement with respect to the directors, officers, employees,
representatives, attorneys, and agents of Cyberonics) which are derogatory,
disparaging or may tend to injure such person in its or their business, public
or private affairs. The foregoing obligations shall not apply to information
required to be disclosed or requested by any governmental agency, court or stock
exchange, or any law, rule or regulation.

16. This Agreement shall be governed by and construed and enforced, in all
respects, in accordance with the laws of the State of Texas without regard to
conflict of law principles unless preempted by federal law, in which case
federal law shall govern.

17. Except as expressly provided herein, this Agreement supersedes, replaces,
and merges all previous agreements and discussions relating to Ms. Westbrook’s
resignation from all positions with Cyberonics and constitutes the entire
agreement between Ms. Westbrook and Cyberonics with respect to Ms. Westbrook’s
resignation. The parties execute this Agreement without reliance on any
representation or promise, of any kind or character, not expressly set forth
herein. This Agreement may not be changed or terminated orally, and no change,
termination, or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties, and
in the case of Cyberonics, by an authorized officer.

18. Except with respect to injunctive relief in the event of an alleged breach
of the obligations set forth in the Employment Agreement paragraph 8 or as may
be required under the terms and conditions of any benefit plan, all disputes or
controversies, if any, arising under or in connection with this Agreement shall
be settled exclusively by arbitration, conducted before an arbitrator in
Houston, Texas in accordance with the Employment Dispute Resolution rules of the
American Arbitration Association then in effect. The decision of the Arbitrator
shall be final and binding. Judgment may be entered on the Arbitrator’s award in
any court having jurisdiction.

19. Any notices required or permitted to be given under this Agreement shall be
properly made if delivered, in the case of Cyberonics, to:

100 Cyberonics Boulevard, Suite 600
Houston, Texas 77058
Attention: General Counsel

In the case of Ms. Westbrook to:

26 Schubach Drive
Sugar Land, Texas 77479

20. Any payments made or consideration provided pursuant to this Agreement shall
be less withholding for federal, state or local taxes as may be required by law
or applicable regulation. Cyberonics shall pay all such tax withholding to the
United States Treasury or other government account as required by statute or
federal regulations. Ms. Westbrook shall be solely responsible for payment of
all taxes incurred with respect to the payments set forth herein, including but
not limited to federal income and excise taxes.

21. This Agreement shall be for the benefit of and binding upon the parties and
their respective heirs, personal representatives, legal representatives,
successors and, as to Cyberonics, assigns, including without limitation, any
successor to Cyberonics by merger, consolidation, sale of stock or assets, or
otherwise.

In witness whereof, the parties have caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument, at Houston, Harris County, Texas
on the Effective Date.

/S/ Pamela B. Westbrook
Pamela B. Westbrook

Cyberonics, Inc.

By: /S/ David S. Wise

